Citation Nr: 1702684	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for venous insufficiency.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for leg ulcers.

5.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric condition.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for varicose veins.



REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to June 2004.

This claim arrived at the Board of Veterans' Appeals (Board) from a May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2016.  A transcript of this hearing is associated with the record.

The issue of entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied entitlement to service connection for a psychiatric condition, and the Veteran did not appeal this decision.

2.  Evidence received since the May 2005 rating decision relates to the basis for the prior denial.

3.  In a December 2005 rating decision, the RO denied entitlement to service connection for varicose veins, and the Veteran did not appeal this decision.

4.  Evidence received since the December 2005 rating decision relates to the basis for the prior denial.

5.  Resolving all doubt in the Veteran's favor, the currently demonstrated psychiatric condition first manifested during the Veteran's active duty service.

6.  Resolving all doubt in the Veteran's favor, the currently demonstrated varicose vein condition first manifested during the Veteran's active duty service.

7.  Resolving all doubt in the Veteran's favor, the currently demonstrated venous insufficiency was aggravated by the Veteran's service-connected varicose vein condition.

8.  Resolving all doubt in the Veteran's favor, the currently demonstrated leg ulcer condition was aggravated by the Veteran's service-connected varicose vein condition.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied entitlement to service connection for a psychiatric condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the May 2005 rating decision with regard to entitlement to service connection for a psychiatric condition is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a psychiatric condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The December 2005 rating decision that denied entitlement to service connection for varicose veins is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  Evidence received since the December 2005 rating decision with regard to entitlement to service connection varicose veins is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for varicose veins.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for the establishment of service connection for an acquired psychiatric condition are met.  

6.  The criteria for the establishment of service connection for a varicose vein condition are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for the establishment of service connection for venous insufficiency, secondary to varicose veins, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

8.  The criteria for the establishment of service connection for leg ulcers, secondary to varicose veins, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

The Veteran contends that he has submitted evidence that is new and material pertaining to two previously decided claims and should be re-opened.  For the following reasons, the Board finds both claims should be re-opened.

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In May and December 2005, the Veteran's claim for entitlement to service connection for a psychiatric condition and varicose veins, as there was no evidence of either condition existing in service.  That decision is final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

Some years later, the Veteran submitted additional evidence relevant to his claims.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the May and December 2005 rating decisions include evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the Veteran submitted evidence from his private physicians documenting his conditions and explaining the chronology of his conditions.  This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of disability, and lack of nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits. 

Psychiatric Condition

The Veteran contends that he is entitled to service connection for an acquired psychiatric condition.  For the following reasons, the Board agrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

By way of history, the Veteran underwent a general C&P examination in August 2004, a mere two months after the Veteran exited service.  At this examination, the Veteran explained that he suffered from anxiety and depression and had done so throughout his time in service-in 1998 and 1999, the Veteran's doctors had medicated him with Paxil for some time to alleviate his mental illness.  The Veteran was diagnosed with a psychiatric condition.  The Veteran's mother later submitted letters to the RO verifying that that her son was treated with Paxil during his time in service to alleviate his mental illness.

The Veteran underwent examinations in August 2010 and August 2015 in which he was diagnosed with major depressive disorder.  Moreover, the Veteran's medical records demonstrate that he complained of depression throughout the period on appeal.

In August 2016, the Veteran testified at his hearing that his condition originated with his parachuting, as he found the constant jumps increased his anxiety and disrupted his well-being.  Throughout service, he suffered from anxiety attacks, and, according to his wife, alterations in his mood.

The Board finds that service connection for a psychiatric condition warranted.  First, the Board finds that the Veteran suffers from a current psychiatric condition that, second, first manifested during service and has continued since that time.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In reaching this conclusion, the Board finds the August 2004 examination-which occurred less than two months after the Veteran left service-in which the Veteran was diagnosed with a psychiatric condition and complained of suffering from depression and anxiety throughout his time in service most probative.  Moreover, the Veteran's statements from two months after service until today are perfectly consistent and support his claim.  Lastly, the Veteran's medical reports clearly support his statements and contention and demonstrate that the evidence is at least in equipoise that the Veteran is entitled to service connection for a psychiatric condition.

Varicose Veins

The Veteran contends that is entitled to service connection for varicose veins.  For the following reasons, the Board finds service connection is warranted.

For Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Court has found a lay person competent to identify varicose veins, as it is a disorder that can be identified based on lay observation alone.  See Charles v. Principi,  16 Vet. App. 370 (2002).

By way of history, varicose veins first appeared in the Veteran's medical records in June 2005-the same month the Veteran exited service.  The note stated that the Veteran complained about his varicose veins and asked for a medical consultation.

In letters submitted to the VA, the Veteran's mother, mother-in-law, and wife, all averred the Veteran suffered from unsightly and painful varicose veins while in service, and they had urged him to seek treatment.

The Veteran underwent a C&P examination in November 2009 in which he was diagnosed with varicose veins.  A review of the Veteran's medical records throughout the period on appeal reveal that he continually complained of and sought treatment for varicose veins.

At the August 2016 travel board hearing, the Veteran explained that he first experienced varicose veins while in service.  Although his family members urged him to seek treatment for his condition, he was more concerned with obtaining medical treatment for his foot conditions that affected his abilities to complete his job duties.  The Veteran did not want to also seek treatment for varicose veins, as he believed there was an attitude among service members that disapproved of soldiers seeking excessive medical treatment.  He believed the varicose veins developed due to his paratrooper jumps.  Following service, as confirmed by the Veteran's medical records, he immediately sought treatment for his varicose veins.

In addition, a positive nexus opinion was submitted by the Veteran's representative in October 2016.  This report supports the Veteran's claim.  

The Board finds that, as the Veteran has credibly reported experiencing varicose veins in his legs during and since service, and that the evidence supporting the claim is at least in equipoise.  Therefore, the benefit-of-the-doubt doctrine is for application and service connection for varicose veins is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).



Venous Insufficiency & Leg Ulcers

The Veteran contends that he is entitled to service connection for venous insufficiency and leg ulcers, secondary to his varicose veins.  For the following reasons, the Board finds entitlement to service connection should be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

A review of the evidence reveals the following:

As well documented in the Veteran's medical record, he suffers from a long history of varicose veins, venous insufficiency, and leg ulcers. 

In November 2009, the Veteran underwent a C&P examination in which he was diagnosed with venous insufficiency and leg ulcers.  The examiner opined that the Veteran's venous insufficiency and leg ulcers were caused by or aggravated by his varicose veins.

At the August 2016 hearing, the Veteran testified that he believed all three conditions were connected because various doctors had informed him of this fact.

The Board finds that service connection on a secondary basis is warranted for the Veteran's conditions of venous insufficiency and leg ulcers.  First, the Board finds that the Veteran suffers from two current disabilities, and, second, the Veteran's conditions were caused by or aggravated by his service-connected varicose veins.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

In reaching this conclusion, the Board finds the medical examiner's information probative.  The examiner clearly and cogently explained how the Veteran's varicose vein condition contributed to or aggravated his venous insufficiency and leg ulcers.  It is clear the examiner fully reviewed the Veteran's medical history and records, spoke with the Veteran about the claimed condition, and provided a fully articulated opinion supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Thus, the Board finds the examiner's belief that the Veteran's varicose vein condition caused or aggravated his venous insufficiency and leg ulcers highly probative.


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric condition is granted.

The application to reopen the claim of entitlement to service connection for varicose veins is granted.

Service connection for an acquired psychiatric condition is granted.

Service connection for varicose veins is granted.

Service connection for venous insufficiency, secondary to varicose veins, is granted.

Service connection for leg ulcers, secondary to varicose veins, is granted.





REMAND

The Veteran contends that he is entitled to ratings in excess of 10 percent for bilateral plantar fasciitis.  For the following reasons, the Board finds a remand necessary.

In August 2016, the Veteran stated that his condition had worsened since his last Compensation and Pension examinations and asked for new examinations.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  Due to the Veteran's competent claims that his conditions have worsened, new examinations are in order for the Veteran's plantar fasciitis conditions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected bilateral plantar fasciitis.  The examiner is asked to particularly discuss the following:

(a) Whether or not the Veteran's toes tend to dorsiflexion;

(b) Whether or not the Veteran suffers from limitation of dorsiflexion at his ankle, and, if so, the amount of limitation;

(c) Whether or not the Veteran suffers from shortened plantar fascia and marked tenderness under metatarsal heads, and, if so, whether that condition is bilateral or unilateral;

(d) Whether or not the Veteran suffers from hammer toes or marked contraction of plantar fascia, and, if so, whether those conditions are bilateral or unilateral.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


